     Case 1:21-cv-01223-DAD-HBK Document 10 Filed 09/15/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CODY DIJKSTRA,                                    Case No. 1:21-cv-01223-HBK
12                         Plaintiff,                      ORDER TO ASSIGN A DISTRICT JUDGE
13             v.                                          FINDINGS AND RECOMMENDATIONS TO
                                                           DISMISS CASE WITHOUT PREJUDICE1
14       CAMPOS, Correctional Officer at CSATF,
         and MAGDALENO, Correctional Officer               FOURTEEN-DAY OBJECTION PERIOD
15       at CSATF,
16                         Defendants.
17

18

19            This matter comes before the Court upon periodic review. As more fully set forth below,
20   the undersigned recommends Plaintiff’s motion to proceed in forma pauperis be denied and/or
21   this case be dismissed without prejudice due to Plaintiff’s failure to prosecute this action and
22   timely comply with the Court’s orders.
23                                           I.      BACKGROUND
24            Plaintiff Cody Dijkstra, a state prisoner, initiated this action by filing a pro se civil rights
25   complaint under 42 U.S.C. § 1983 on August 12, 2021. (Doc. No. 1). Plaintiff concurrently
26   moved to proceed in forma pauperis (“IFP”). (Doc. No. 2). On August 23, 2021, the Court
27
     1
      This matter was referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302
28   (E.D. Ca. 2019).
     Case 1:21-cv-01223-DAD-HBK Document 10 Filed 09/15/21 Page 2 of 7


 1   issued an order to show cause why Plaintiff’s IFP motion should not be denied since his trust

 2   account showed a balance of $1,110.21. (Doc. No. 7). The Court provided Plaintiff with 14 days

 3   to either withdraw his IFP motion and pay the $402.00 filing fee, or show cause why he meets the

 4   indigence requirement to proceed IFP. (Id. at 2). Plaintiff was cautioned that “failure to respond

 5   [would] result in a recommendation that this action be dismissed for failure to obey a court

 6   order.” (Id.). As of the date of these Findings and Recommendations, Plaintiff has not paid the

 7   filing fee nor responded to the Order to Show Cause, and the time to do so has lapsed. (See

 8   docket).

 9                                      II.     APPLICABLE LAW

10          A. Proceeding IFP

11          Title 28 U.S.C. § 1915(a)(1) permits a plaintiff to bring a civil action “without prepayment

12   of fees or security thereof” if the plaintiff submits a financial affidavit that demonstrates the

13   plaintiff’s “is unable to pay such fees or give security therefor.” Under the PLRA, prisoners must

14   pay the full amount of the fee. Id. 1915(b)(1). Thus, when a prisoner brings a civil action, he

15   must, in addition to filing an affidavit, “submit a certified copy of the trust fund account statement

16   . . . for the 6-month period immediately preceding the filing of the complaint . . . obtained from

17   the appropriate official of each prison at which the prisoner is or was confined.” 28 U.S.C. §

18   1915(a)(2).

19          Proceeding IFP is “a matter of privilege and not right.” Franklin v. Murphy, 745 F.2d

20   1221, 1231 (9th Cir. 1984) (abrogated on different grounds). A determination of indigency rests
21   within the court’s discretion. California Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th Cir.

22   1991), reversed on other grounds, 506 U.S. 194 (1993) (“Section 1915 typically requires the

23   reviewing court to exercise its sound discretion in determining whether the affiant has satisfied

24   the statute's requirement of indigency.”). Although an IFP applicant need not be “destitute” a

25   showing of indigence is required. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–

26   40 (1948) (recognizing that an ability not to be able to pay for oneself and his dependents “the
27   necessities of life” is sufficient). Thus, a plaintiff must allege indigence “with some particularity,

28   definiteness and certainty” before IFP can be granted. United States v. McQuade, 647 F.2d 938,
                                                         2
     Case 1:21-cv-01223-DAD-HBK Document 10 Filed 09/15/21 Page 3 of 7


 1   940 (9th Cir. 1981). Prisoners, unlike non-prisoner litigants, are in state custody “and

 2   accordingly have the ‘essentials of life’ provided by the government.” Taylor v. Delatoore, 281

 3   F.3d 844, 849 (9th Cir. 2002). The courts are inclined to reject IFP applications where an

 4   applicant can pay the filing fee with an acceptable sacrifice to other expenses. See, e.g. Casey v.

 5   Haddad, No. 1:21-CV-00855-SKO-PC, 2021 WL 2954009, at *1 (E.D. Cal. June 17,

 6   2021), report and recommendation adopted, No. 1:21-CV-00855-DAD-SKO-PC, 2021 WL

 7   2948808 (E.D. Cal. July 14, 2021) (finding prior balance of $1000, despite being decreased to

 8   $470 shortly before filing action sufficient to pay $402 filing fee); Riddell v. Frye, No. 1:21-CV-

 9   01065-SAB-PC, 2021 WL 3411876, at *1 (E.D. Cal. July 9, 2021), report and recommendation

10   adopted, No. 1:21-CV-01065-DAD-SAB-PC, 2021 WL 3472209 (E.D. Cal. Aug. 6, 2021)

11   (finding available balance of $1297.21 sufficient to pay $402 filing fee and denying IFP); Allen v.

12   Kelly, 1995 WL 396860 at *2 (N.D. Cal. 1995) (despite plaintiff initially being permitted to

13   proceed IFP, ordering plaintiff to pay $120 filing fee in full out of $900 settlement proceeds); Ali

14   v. Cuyler, 547 F. Supp. 129, 130 (E.D. Pa. 1982) (denying IFP because “plaintiff possessed

15   savings of $450 and the magistrate correctly determined that this amount was more than sufficient

16   to allow the plaintiff to pay the filing fee in this action.”).

17           Finally, lest Plaintiff argue that part or all the deposits emanate from Coronavirus Aid,

18   Relief and Economic Security Act (“CARES Act”) and should be disregarded, the undersigned

19   can conceive of no rational reason for not considering these deposits for purposes of determining

20   Plaintiff’s indigency. Nor is the undersigned aware of binding precedent that prevents “stimulus
21   checks” from being included when making an indigency determinization. Indeed, to the contrary,

22   other courts in this district have included the funds when making the determination. See, e.g.,

23   Hammler v. Zydus Pharmacy, 2021 WL 3048380, at *1-2 (E.D. Cal. July 20, 2021) (considering

24   the plaintiff’s “economic impact payments” when determining that the plaintiff was “financially

25   able to pay the filing fee”); Corral v. California Highway Patrol, No. 1:21-CV-00822-DAD-JLT,

26   2021 WL 2268877, at *1 (E.D. Cal. June 3, 2021), report and recommendation adopted, No.
27   1:21-CV-00822-DAD-JLT, 2021 WL 3488309 (E.D. Cal. Aug. 9, 2021) (considering stimulus

28   payments in finding plaintiff not entitled to proceed IFP).
                                                           3
     Case 1:21-cv-01223-DAD-HBK Document 10 Filed 09/15/21 Page 4 of 7


 1           B. Failure to Prosecute and Comply With Court Order

 2           Federal Rule of Civil Procedure 41(b) permits courts to involuntarily dismiss an action

 3   when a litigant fails to prosecute an action or fails to prosecute or comply with a court order. See

 4   Fed. R. Civ. P. 41(b); see Applied Underwriters v. Lichtenegger, 913 F.3d 884, 889 (9th Cir.

 5   2019) (citations omitted); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 689

 6   (9th Cir. 2005) (“[T]he consensus among our sister circuits, with which we agree, is that courts

 7   may dismiss under Rule 41(b) sua sponte, at least under certain circumstances.”). Local Rule 110

 8   similarly permits courts to impose sanctions on a party who fails to comply with a court order.

 9   Further, the procedural rules that govern this Court are to be “construed, administered and

10   employed by the court . . . to secure the just, speedy, and inexpensive determination of every

11   action and proceeding.” Fed. R. Civ. P. 1.

12           Involuntary dismissal is a harsh penalty, but it “is incumbent upon the Court to manage its

13   docket without being subject to routine noncompliance of litigants.” Pagtalunan v. Galaza, 291

14   F.3d 639, 642 (9th Cir. 2002). Before dismissing an action under Fed. R. Civ. P. 41, the court

15   must consider: (1) the public interest in expeditious resolution of litigation; (2) the court’s need to

16   manage a docket; (3) the risk of prejudice to defendant; (4) public policy favoring disposition on

17   the merits; and (5) the availability of less drastic sanctions. See Applied Underwriters, 913 F.3d

18   at 889 (noting that these five factors “must” be analyzed before a Rule 41 involuntarily

19   dismissal) (emphasis added); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987)

20   (reviewing five factors and independently reviewing the record because district court did not
21   make finding as to each); but see Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

22   2000) (listing the same, but noting the court need not make explicit findings as to each) (emphasis

23   added); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (affirming dismissal of pro se §

24   1983 action when plaintiff did not amend caption to remove “et al” as the court directed and

25   reiterating that an explicit finding of each factor is not required by the district court).

26                                             III.    ANALYSIS
27               A. Denial of IFP Application

28           The Court concludes Plaintiff has failed to demonstrate indigence as required to proceed
                                                          4
     Case 1:21-cv-01223-DAD-HBK Document 10 Filed 09/15/21 Page 5 of 7


 1   IFP. Plaintiff’s indigency due to his prisoner status is not axiomatic. While a balance of

 2   $1,110.21 appears modest at first blush it is not inconsequential considering Plaintiff does not

 3   incur expenses in prison for necessities such as sustenance, housing, and medical care.

 4   Although the Ninth Circuit Court of Appeals has held that “the filing fee . . . should not take the

 5   prisoner’s last dollar,” Olivares v. Marshall, 59 F.3d 109, 112 (9th Cir. 1995), the information

 6   provided by Plaintiff reflects that he has sufficient funds to pre-pay the $402.00 filing fee in full

 7   to commence this action and still will have adequate funds left over for any incidental personal or

 8   commissary expenses. Plaintiff has failed to respond to the Court’s order to show cause, and

 9   accordingly the Court has been provided no reason why Plaintiff is indigent despite his trust

10   account’s balance. Based on the foregoing, the undersigned recommends that Plaintiff's motion

11   to proceed in forma pauperis be denied and this case be dismissed without prejudice so Plaintiff

12   may refile a complaint accompanied with the $402.00 filing fee.

13              B. Dismissal for Failure to Comply With Court Order

14          Alternatively, the undersigned concludes dismissal of this case is warranted due to

15   Plaintiff’s failure to prosecute this action and/or timely respond to a court order. The expeditious

16   resolution of litigation is deemed to be in the public interest. Yourish v. California Amplifier, 191

17   F.2d 983, 990-91 (9th Cir. 1999). Turning to the second Applied Underwriters factor, the Court’s

18   need to efficiently manage its docket cannot be overstated. This Court has “one of the heaviest

19   caseloads in the nation,” and due to unfilled judicial vacancies, which is further exacerbated by

20   the Covid-19 pandemic, operates under a declared judicial emergency. See Amended Standing
21   Order in Light of Ongoing Judicial Emergency in the Eastern District of California. The Court’s

22   time is better spent on its other matters than needlessly consumed managing a case with a

23   recalcitrant litigant. Indeed, “trial courts do not have time to waste on multiple failures by

24   aspiring litigants to follow the rules and requirements of our courts.” Pagtalunan, 291 F.3d at

25   644 (Trott, J., concurring in affirmance of district court’s involuntary dismissal with prejudice of

26   habeas petition where petitioner failed to timely respond to court order and noting “the weight of
27   the docket-managing factor depends upon the size and load of the docket, and those in the best

28   position to know what that is are our beleaguered trial judges.”). Delays have the inevitable and
                                                         5
     Case 1:21-cv-01223-DAD-HBK Document 10 Filed 09/15/21 Page 6 of 7


 1   inherent risk that evidence will become stale or witnesses' memories will fade or be unavailable

 2   and can prejudice a defendant, thereby satisfying the third factor. See Sibron v. New York, 392

 3   U.S. 40, 57 (1968). The Court has already attempted a less drastic action by issuing an order to

 4   show cause providing Plaintiff additional time to pay the filing fee or demonstrate he meets the

 5   indigence requirement, but Plaintiff failed to do so. Finally, the instant dismissal is a dismissal

 6   without prejudice, which is a lesser sanction than a dismissal with prejudice, thereby addressing

 7   the fifth factor.

 8           The Ninth Circuit permits courts to dismiss cases where the Plaintiff has failed to

 9   demonstrate eligibility to proceed IFP and the filing fee has not been paid. Escobedo v.

10   Applebees, 787 F.3d 1226, 1230 (9th Cir. 2015). The instant dismissal of this action for failure to

11   prosecute and failure to comply with court orders is in accord with that precedent as well as

12   governing Rule 41 law and this Court’s Local Rule. The Court accordingly recommends

13   dismissal without prejudice under Fed. R. Civ. P. 41 and Local Rule 110.

14           Accordingly, it is ORDERED:

15           The Clerk of Court be directed to assign a district judge to this case.

16           Further, it is RECOMMENDED:

17           1. Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) be DENIED.

18           2. This case be dismissed without prejudice.

19

20                                         NOTICE TO PARTIES
21           These findings and recommendations will be submitted to the United States district judge

22   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within fourteen

23   (14) days after being served with these findings and recommendations, a party may file written

24   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

25   Findings and Recommendations.” Parties are advised that failure to file objections within the

26   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,
27   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

28
                                                        6
     Case 1:21-cv-01223-DAD-HBK Document 10 Filed 09/15/21 Page 7 of 7


 1
     Dated:   September 15, 2021
 2
                                           HELENA M. BARCH-KUCHTA
 3                                         UNITED STATES MAGISTRATE JUDGE

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           7
